     Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

ANTHONY W. MOTT,
                                            Plaintiff,
                                                                     Case # 20-CV-6809-FPG
v.
                                                                     DECISION AND ORDER
COUNTY OF MONROE, et al.,
                                            Defendants.


                                      INTRODUCTION

       On June 5, 2020, Plaintiff Anthony W. Mott filed this action in state court pursuant to 42

U.S.C. § 1983 and state law against the County of Monroe, Monroe County Sheriff Todd K.

Baxter, Monroe County Sheriff’s Deputy J. Aldinger, Monroe County District Attorney Sandra

Doorley, Monroe County Assistant District Attorney John Doe, Monroe County Assistant District

Attorney Jane Doe (collectively, the “County Defendants”), Fausto Prattico, and Lavoro Group,

Corp. (collectively, the “Prattico Defendants”). ECF No. 1-2. Defendants removed the case to

this Court. ECF No. 1.

       Defendants moved to dismiss the Complaint. ECF Nos. 3, 12. In response, Plaintiff filed

a motion for leave to amend, ECF No. 18, which Defendants oppose, ECF Nos. 21, 22.

       For the reasons that follow, Plaintiff’s motion to amend is GRANTED IN PART and

DENIED IN PART and Defendants’ motions to dismiss are DENIED AS MOOT.

                                       BACKGROUND

       The Court draws the following facts from the Proposed Amended Complaint (the

“Amended Complaint”), ECF No. 18-2, and accepts them as true to evaluate whether amendment

would be futile. Case v. Anderson, No. 16 CIV. 983 (NSR), 2017 WL 3701863, at *6 (S.D.N.Y.

Aug. 25, 2017) (“The central inquiry for the Court when considering a motion to dismiss in tandem



                                               1
        Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 2 of 11




with a motion to amend is, therefore, whether the proposed amended complaint can survive the

motion to dismiss.”).

         Plaintiff alleges that in August 2016, Plaintiff and the Prattico Defendants, began a business

relationship in which Plaintiff sold Medicare insurance products pursuant to contracts he secured

with companies providing those Medicare insurance products. ECF No. 18-2 ¶ 18. Throughout

the business relationship, the Prattico Defendants failed to make certain payments—including

sales commissions—to Plaintiff. Id. ¶ 19. Plaintiff complained and, eventually, the business

relationship fell apart. Id. ¶¶ 20-21.

         Upon the breakdown of the business relationship, Prattico demanded that Plaintiff return

all client files in his possession. Id. ¶ 22. Plaintiff alleges upon information and belief that, on

January 21, 2019, the Monroe County Sheriff’s Department was contacted to respond to 225 Tech

Park Drive in Henrietta, New York regarding the client files dispute. Id. ¶ 23. Deputy Aldinger

and another deputy responded, whereupon Prattico informed the deputies that Plaintiff retained

client files that did not belong to him. Id. ¶ 25. Deputy Aldinger contacted Monroe County

Assistant District Attorney Vandellon, who informed Deputy Aldinger that the incident was a civil

matter and that no criminal charges would be brought. Id. ¶¶ 25-27.

         On January 26, 2019, Deputy Aldinger met with Plaintiff to facilitate the return of files that

allegedly belonged to Defendants. Id. ¶ 28. However, thereafter, Prattico called Deputy Aldinger

to report that Plaintiff had not returned all of the files. Id. ¶ 29. In response, Deputy Aldinger

contacted Plaintiff, who informed Deputy Aldinger that he had indeed returned all of the files. Id.

¶ 30.

         Still, Prattico continued to complain to the Sheriff’s Office, and, on February 1, 2019,

Prattico met again with Deputy Aldinger. Id. ¶ 31. Prattico maintained that Plaintiff still retained



                                                   2
     Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 3 of 11




client files belonging to the Prattico Defendants but he was not able to identify any specific

withheld files. Id. ¶ 32. Thereafter, Prattico repeatedly contacted the Monroe County District

Attorney’s Office in an effort to persuade unknown Assistant District Attorneys to charge Plaintiff.

Id. ¶ 35. Although the District Attorney’s Office and the Sheriff’s Department previously declined

to pursue charges, at some time between January 31, 2019 and February 6, 2019, Plaintiff alleges

upon information and belief that District Attorney Sandra Doorley and/or Monroe County Sheriff

Todd Baxter directed Deputy Aldinger to arrest Plaintiff. Id. ¶¶ 37-38.

       On February 6, 2019, Plaintiff was taken into custody and processed at the Monroe County

Sheriff’s Office and issued an appearance ticket for one count of Petit Larceny in violation of New

York Penal Law § 155.25. He was ordered to appear in Henrietta Town Court on February 19,

2019. Id. ¶ 39. Plaintiff appeared with counsel in Henrietta Town Court on March 14, 2019 and

was granted a six-month adjournment in contemplation of dismissal (“ACD”). Id. ¶ 40. The

criminal action was dismissed against Plaintiff upon the expiration of the ACD on September 14,

2019. Id. ¶ 41.

                                          DISCUSSION

I.     Legal Standard on Motion to Dismiss and Motion to Amend

       Defendants move to dismiss the complaint pursuant to Federal Rule of Civil Procedure

(“Rule”) 12(b)(6) for failure to state a claim upon which relief can be granted and Plaintiff responds

by moving to amend the complaint pursuant to Rule 15. In deciding a motion to dismiss, a court

“must accept as true all of the factual allegations contained in the complaint,” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 572 (2007) (quoting another source), and “draw all reasonable inferences

in Plaintiff’s favor.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011). To survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to “state a



                                                  3
      Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 4 of 11




claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.       A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). The application of this standard is “a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense.” Id. at 679.

       “Rule 15(a)(2) instructs that a court ‘should freely give leave [to amend] when justice so

requires.’” Willis v. Rochester Police Dep’t, No. 15-CV-6284-FPG, 2018 WL 4637378, at *2

(W.D.N.Y. Sept. 27, 2018) (quoting Grullon v. City of New Haven, 720 F.3d 133, 139-40 (2d Cir.

2013)). A court may, however, deny leave to amend where such amendment would be “futile.”

Id. Amendment is futile if the proposed claim “could not withstand a motion to dismiss pursuant

to Rule 12(b)(6).” Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88

(2d Cir. 2002).

       “When—as in this case—a motion to amend is filed in response to a pending motion to

dismiss, ‘a court has a variety of ways in which’ to proceed, ‘from denying the motion [to dismiss]

as moot to considering the merits of the motion [to dismiss] in light of the [proposed] amended

complaint.’” Willis, 2018 WL 4637378, at *2 (quoting Conforti v. Sunbelt Rentals, Inc., 201 F.

Supp. 3d 278, 291 (E.D.N.Y. 2016)). Here, the Court elects to deny the motions to dismiss as

moot and address the motion to amend the complaint.

II.    The Amended Complaint Fails to State a Claim Against the County

       The Amended Complaint appears to collapse multiple legal claims into one, making it

difficult for the Court to parse which claims are asserted against whom. For example, the “First

Cause of Action,” which is not titled, includes allegations sounding in false arrest, malicious

prosecution, and abuse of process. But the “Second Cause of Action” is titled “Abuse of Process”



                                                 4
       Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 5 of 11




and only presents factual allegations regarding that specific claim. Moreover, the Amended

Complaint does not indicate which claims Plaintiff asserts pursuant to § 1983 and which he asserts

pursuant to state or common law. This distinction matters, not just because of the different statutes

of limitations, but also because it provides a framework to the Court regarding which defendants—

such as the County—can be held liable for which actions. As a result, it is exceedingly difficult

to evaluate the futility of the Amended Complaint. Therefore, the Court construes the Amended

Complaint as asserting two claims against all Defendants: (1) a claim for malicious prosecution

and (2) a claim for abuse of process. Plaintiff may seek leave to amend in the future to assert

claims not sufficiently articulated in the Amended Complaint.

        However, at this juncture, the claims against the County cannot proceed.             Plaintiff

acknowledges that the County cannot be held liable for claims pursuant to § 1983 under a theory

of respondeat superior, but also argues that the County can be held liable for state law claims

under a theory of respondeat superior. ECF No. 6 at 8. Yet, Plaintiff does not specify whether

the claims against the County derive from § 1983, state law, or both. Even more confusing,

Plaintiff then attempts to assert a Monell claim against the County for failure to train and supervise

employees and failure to adequately implement and enforce polices, ECF No. 18-2 at 11, but again,

Plaintiff does not provide any facts to support such a claim. Therefore, as currently drafted, the

Amended Complaint fails to state a claim against the County. The Court proceeds to address the

remaining claims against the remaining Defendants.

III.    Malicious Prosecution

        To establish a malicious prosecution claim under § 1983, “the plaintiff must show (1) that

the defendant initiated a prosecution against the plaintiff, (2) that the defendant lacked probable

cause to believe the proceeding could succeed, (3) that the defendant acted with malice, and (4)



                                                  5
      Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 6 of 11




that the prosecution was terminated in the plaintiff’s favor.” Wiggins v. Buffalo Police Dep’t, 320

F. Supp. 2d 53, 57 (W.D.N.Y. 2004).

         A.       Prattico and Lavoro Group, Corp.

         In opposition to Prattico and Lavoro Group’s motion to dismiss, and in support of

Plaintiff’s motion to amend, Plaintiff “abandon[ed] his claims based on malicious prosecution

against the Prattico Defendants based on his underlying criminal prosecution terminating with an

adjournment in contemplation of dismissal.” ECF No. 18-3, at 4 n.1. However, the Amended

Complaint includes allegations against the Prattico Defendants in the section regarding the

malicious prosecution claim, despite that the additions seem directed at the abuse of process claim.

ECF No. 18-2 ¶¶ 55-56. Accordingly, the allegations in the First Claim against the Prattico

Defendants regarding malicious prosecution dismissed and shall be stricken from the Amended

Complaint.

         B.       Deputy Aldinger and Deputies John and Jane Doe

         Deputy Aldinger and ADAs John and Jane Doe acknowledged that Plaintiff had

sufficiently pled a malicious prosecution claim against them. ECF No. 21 at 2 (“No relief was

sought on behalf of Deputy Aldinger, the Monroe County Sheriff’s Deputy who effectuated

Plaintiff’s arrest. Further, in the course of motion practice, the County Defendants acknowledged

that Plaintiff had sufficiently pled a claim of malicious prosecution against the as-of-yet unknown

ADA John or Jane Doe, whom Plaintiff alleges directed Deputy Aldinger to arrest Plaintiff.”).

Accordingly, the malicious prosecution claim in the Amended Complaint against Deputy Aldinger

and Deputies John and Jane Doe may proceed. 1


1
  Before the County Defendants acknowledged that Plaintiff stated a malicious prosecution claim with respect to
Deputy Aldinger and ADAs John and Jane Doe, the County Defendants argued that the ADAs were absolutely immune
from suit. ECF No. 3-1 at 9. Even, where, as here, “a prosecutor supervises, conducts, or assists in the investigation
of a crime, or gives advice as to the existence of probable cause to make a warrantless arrest—that is, when he performs

                                                           6
      Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 7 of 11




         C.       Sheriff Baxter and DA Doorley

         In the Amended Complaint, Plaintiff alleges upon information and belief that, between the

end of January and February 6, 2019, District Attorney Sandra Doorley and Sheriff Todd Baxter

directed the Sheriff’s Department to arrest Plaintiff. ECF No. 18-2 at ¶¶ 37, 44, 52, 53. The

County Defendants argue that these allegations, based on information and belief and without

additional facts, are insufficient to support Plaintiff’s claim against DA Doorley and Sheriff

Baxter. ECF No. 21 at 7. Although it is a close question, the Court disagrees with the County

Defendants.

         “When a plaintiff sets out allegations on information and belief, he is representing that he

has a good-faith reason for believing what he is saying, but acknowledging that his allegations are

based on secondhand information that [he] believes to be true.” Barrett v. Forest Labs., Inc., 39

F. Supp. 3d 407, 431-32 (S.D.N.Y. 2014) (quoting another source). The Second Circuit has

explained that the Twombly plausibility standard “does not prevent a plaintiff from pleading facts

alleged ‘upon information and belief’ where the facts are peculiarly within the possession and

control of the defendant.” Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010).

“[A]lthough a plaintiff may do so [plead facts upon information and belief] where the facts are

peculiarly within the possession and control of the defendant or where the belief is based on factual

information that makes the inference of culpability plausible, such allegations must be

accompanied by a statement of the facts upon which the belief is founded.” See JBCHoldings NY,

LLC v. Pakter, 931 F. Supp. 2d 514, 527 (S.D.N.Y. 2013) (quotation marks omitted).




functions normally associated with a police investigation—he loses his absolute protection from liability.” Carbajal
v. Cty. of Nassau, 271 F. Supp. 2d 415, 421 (E.D.N.Y. 2003) (quoting another source); see Hill v. City of New York,
45 F.3d 653, 661 (2d Cir. 1995) (“For example, prosecutors are not entitled to absolute immunity for the act of giving
legal advice to the police in the investigative phase of a criminal case.”).


                                                          7
      Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 8 of 11




       Although the Court is skeptical of Plaintiff’s inability to allege any additional facts

regarding his allegation—assumed to be true at this stage—that DA Doorley and Sheriff Baxter

directed his arrest, it is at least plausible that such an arrest would be effectuated at the direction

of the heads of those organizations. Discovery will ferret out whether there are any facts to support

these specific allegations and, if not, the Amended Complaint can be disposed of on summary

judgment after minimal discovery. Accordingly, Plaintiff’s motion to amend with respect to DA

Doorley and Sheriff Baxter is granted.

IV.    Abuse of Process

       Finally, Defendants assert that Plaintiff’s abuse of process claim is futile because it runs

afoul of the statute of limitations. The Court agrees in part.

       To assert a claim of malicious abuse of process under § 1983 and state law, Plaintiff must

plausibly allege that Defendants “(1) employ[ed] regularly issued legal process to compel

performance or forbearance of some act (2) with intent to do harm without excuse [or] justification,

and (3) in order to obtain a collateral objective that is outside the legitimate ends of the process.”

Peter L. Hoffman, Lotte, LLC v. Town of Southampton, 523 F. App’x 770, 771 (2d Cir. 2013). But

again, Plaintiff does not make clear which claims he is asserting against whom and pursuant to

which theories.

       A.      New York State Law

       Although the Amended Complaint does not make this clear, Plaintiff confirms in support

of his motion to amend that the abuse of process claim against the Prattico Defendants arises under

state law and is therefore subject to a one-year statute of limitations. ECF No. 18-3 (“As the

Prattico Defendants correctly represent, abuse of process is an intentional tort and that such claims

are governed by the one-year statute of limitations set forth in CPLR § 215.”).



                                                  8
     Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 9 of 11




       The question then becomes when did the state law claim for abuse of process in this case

accrue? The Prattico Defendants assert that the claim accrued upon Plaintiff’s arrest in February

2019 or as late as March 14, 2019 when he was granted an ACD. Plaintiff, on the other hand,

asserts that the claim accrued only upon the final dismissal of the action in September 2019, when

the ACD expired.

       Unlike malicious prosecution, “a favorable termination is not an element of the abuse of

process claim,” meaning that an abuse of process claim “accrues at such time as the criminal

process is set in motion, unless the plaintiff is unaware, through no fault of his own, of facts

supporting the claim, in which the cause of action accrues upon discovery.” Pinter v. City of New

York, 976 F. Supp. 2d 539, 570 (S.D.N.Y. 2013). Citing several cases, Plaintiff argues that this is

a misstatement of the law. But in Azur v. City of New York, No. 13-CV-5980, 2015 WL 4635692

(S.D.N.Y. Aug. 3, 2015), the Southern District of New York addressed a similar case. Like here,

the plaintiff received an ACD and argued that the abuse of process claim did not accrue until the

case was dismissed upon expiration of the period provided in the ACD. The Court held, however,

that “despite the formal dismissal date, Plaintiff suffered no injury after [the date of his arrest],

upon which . . . a malicious abuse of process . . . claim could plausibly be based.” Id. at *4.

       The Court agrees with the Azur court. Here, Plaintiff alleges that the fact giving rise to the

abuse of process claim occurred in February or March of 2019. In other words, Plaintiff suffered

an injury when he was charged or, at the very latest, when he received the ACD in March 2019.

But he does not allege that Defendants used any type of legal process against him after the judge

entered an ACD. Therefore, Plaintiff’s state law claims for malicious abuse of process expired, at

the latest, in March 2020, prior to Plaintiff’s filing of the Complaint in June 2020.




                                                 9
    Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 10 of 11




          B.     Section 1983

          Plaintiff’s claims for abuse of process under 42 U.S.C. § 1983 do not suffer the same fate

as the state law claims because a federal abuse of process claim is governed by a three-year statue

of limitations. Douglas v. New York State Adirondack Park Agency, 895 F. Supp. 2d 321, 367

(N.D.N.Y. 2012), on reconsideration in part, No. 8:10-CV-0299 GTS/RFT, 2012 WL 5364344

(N.D.N.Y. Oct. 30, 2012).

          Still, the County Defendants again assert that the Amended Complaint does not state a

claim with respect to DA Doorley and Sheriff Baxter because it does not specifically allege facts

regarding their involvement in Plaintiff’s arrest. ECF No. 21 at 6-8. But for the same reasons

stated above with respect to malicious prosecution, the Court finds that the abuse of process

allegations against DA Doorley and Sheriff Baxter are sufficient for purposes of amendment.

          In their motion to dismiss the original Complaint, the County Defendants asserted several

additional arguments in support of dismissing the malicious prosecution and abuse of process

claims.     For example, the County Defendants argued that an ACD does not qualify as a

“termination favorable to plaintiff,” an element required to support a malicious prosecution claim.

ECF No. 3-1 at 10-11. They also argued that Plaintiff had only pled a “malicious motive” for his

arrest, rather than a “collateral objective that is outside the legitimate ends of the process,” an

element required to support a malicious abuse of process claim. ECF No. 3-1 at 11-12. However,

the County Defendants fail to raise any of these arguments in opposing the motion to amend, giving

rise to the appearance that Plaintiff corrected the defects in the Amended Complaint. In addition,

the County Defendants have acknowledged that Plaintiff sufficiently pled malicious prosecution

and abuse of process claims against Deputy Aldinger and ADAs John or Jane Doe, undermining

their previous assertion that the same claims against the same defendants failed to state a claim.



                                                 10
    Case 6:20-cv-06809-FPG-MWP Document 23 Filed 05/21/21 Page 11 of 11




Accordingly, the Court will not address the arguments the County Defendants’ raised in their

motion to dismiss but abandoned in their opposition to the motion to amend.

                                       CONCLUSION

       Defendants’ motions to dismiss the complaint, ECF Nos. 3, 12, are DENIED AS MOOT.

Plaintiff’s motion to amend, ECF No. 18, is GRANTED IN PART and DENIED IN PART.

       The Amended Complaint is now the operative pleading but only the following claims, as

articulated in the Amended Complaint, may proceed: (1) malicious prosecution claims against

Sheriff Baxter, ADA Aldinger, DA Doorley, and ADAs John and Jane Doe and (2) abuse of

process claims pursuant to § 1983 against Sheriff Baxter, ADA Aldinger, DA Doorley, and ADAs

John and Jane Doe. The County of Monroe, Fausto Prattico, and Lavoro Group, Corp. are

terminated from the action.

       Plaintiff is directed to file the Amended Complaint to reflect this Order, clarify which

claims are being asserted against which defendants and under which theory, and serve the

Amended Complaint on the remaining Defendants. The Clerk’s Office is directed to amend the

case caption in accordance with this Decision and Order.

       IT IS SO ORDERED.

       Dated: May 21, 2021
              Rochester, New York                  ______________________________________
                                                   HON. FRANK P. GERACI, JR.
                                                   Chief Judge
                                                   United States District Court




                                              11
